PER CURIAM.
The employer/carrier appeal a workers’ compensation order which we affirm except as to the authorization of a doctor for future medical care. Because the parties did not present any issue below for adjudication in this regard, the judge should not have addressed this matter. E.g., Sewell Plastics v. Jackson, 418 So.2d 442 (Fla. 1st DCA 1982). And as the claimant concedes, payment for past medical care should be limited to the medical bills which were established by record evidence. E.g., Metropolitan Dade County v. Moss, 568 So.2d 492 (Fla. 1st DCA 1990). We so construe the order as to the payment for past medical, and we strike from the order any authorization for future medical. As amended, the order is affirmed.
ALLEN, WEBSTER and DAVIS, JJ., concur.